t c summary opinion united_states tax_court scott lynd symonds petitioner v commissioner of internal revenue respondent docket no 23963-09s filed date scott lynd symonds pro_se luanne dimauro for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after concessions the issues for decision are whether petitioner is entitled to a dependency_exemption deduction for a s whether petitioner is entitled to head_of_household filing_status and whether petitioner is entitled to the additional_child_tax_credit background some of the facts have been stipulated and we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner resided in connecticut when his petition was filed petitioner and marilee peterson ms peterson are the parents of a s the couple never married petitioner and ms peterson could not resolve custody issues on their own and turned to the superior court in new haven connecticut to resolve the 2respondent disallowed petitioner’s claimed earned_income_credit eic petitioner did not address the disallowance of the eic in his petition therefore this issue is deemed conceded see rule b respondent also determined a change to petitioner’s itemized_deductions for reducing the claimed deduction by dollar_figure this issue was also not addressed in petitioner’s petition and is deemed conceded see id 3the court refers to minor children by their initials see rule a matter an order was issued on date outlining custody of and support for a s the order provides as follows petitioner and ms peterson have joint legal custody of a s and that ms peterson has residential custody petitioner’s visitation begins pincite a m on tuesday and ends pincite p m thursday of each week the order further provides that petitioner was to begin picking a s up after school in the fall of on mondays with the same dropoff time on thursdays petitioner and ms peterson will alternate the holidays of halloween thanksgiving and christmas a s will spend easter memorial day labor day and new year’s day with ms peterson unless the holiday falls on regularly scheduled time with petitioner a s will spend the 4th of july with petitioner and each parent will have weeks’ uninterrupted vacation each summer with a s mother’s day and father’s day will be spent with the appropriate parent the order also provides guidelines for child_support as follows petitioner will pay ms peterson dollar_figure a week in child_support and ms peterson will provide medical insurance for a s ms peterson will pay the first dollar_figure of unreimbursed medical costs and petitioner will pay percent of the remaining 4we interpret residential custody as equating to physical custody unreimbursed medical costs the date order has not been modified in a s spent percent of the time living with petitioner and the other percent living with ms peterson and her husband petitioner paid for a s ’s private schooling at hamden hall country day school in and percent of a s ’s medical_expenses in petitioner reported dollar_figure of adjusted_gross_income agi for ms peterson was unemployed in but her filing_status and her household’s agi for are unknown petitioner timely filed his federal_income_tax return for return on the return petitioner claimed a dependency_exemption deduction for a s head_of_household filing_status and the additional_child_tax_credit petitioner attached to his return neither form_8332 release of claim to exemption for child of divorced or separated parents nor a statement conforming to form_8332 signed by ms peterson respondent issued a notice_of_deficiency dated date determining a deficiency of dollar_figure respondent determined that petitioner is not entitled to a dependency_exemption deduction for a s head_of_household filing_status or the additional_child_tax_credit discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 deductions are a matter of legislative grace 308_us_488 292_us_435 a taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 welch v helvering supra wilson v commissioner tcmemo_2001_139 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the substantiation and recordkeeping requirements see sec_7491 and b petitioner therefore bears the burden_of_proof see rule a i dependency_exemption deduction sec_151 allows as a deduction an exemption for each dependent of the taxpayer sec_151 sec_152 defines the term dependent to include a qualifying_child provided that the requirements of relationship residency age and support are met see sec_152 generally a child who is in the custody of one or both of the child’s parents for more than one-half of the calendar_year and receives more than one-half of his or her support from parents who live apart at all times during the last months of the calendar_year will be considered the qualifying_child of the custodial_parent sec_152 sec_1_152-4 income_tax regs provides that custody will be determined by the terms of the most recent decree if there is one in effect if there is no decree in effect ‘custody’ will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year id sec_152 provides an exception to the rule found in sec_152 if the noncustodial_parent attaches to his or her federal_income_tax return a signed written declaration that the custodial_parent will not claim the child for such taxable_year the child will be considered the qualifying_child of the noncustodial_parent see sec_152 sec_1_152-4t a q a- temporary income_tax regs fed reg date the special support_test of sec_152 applies to parents who have never married each other 121_tc_245 the declaration required by sec_152 must be made either on form_8332 or in a statement conforming to the substance of that form 114_tc_184 we must decide which parent had custody of a s in the regulations provide two legal avenues to determine custody first the terms of the most recent decree in effect will determine custody see sec_1_152-4 income_tax regs the unmodified order is still in effect and grants physical custody to ms peterson therefore ms peterson is the custodial_parent of a s the second legal avenue to determine custody applies only if there is no decree or separation agreement see id because there is a custody order in effect we need not examine which parent had physical custody of a s for the greater portion of as the noncustodial_parent petitioner must attach to his return a written declaration from ms peterson stating that she will not claim a s as a dependent for see sec_152 sec_1_152-4t a q a-3 temporary income_tax regs supra petitioner did not attach to his return a signed written declaration from ms peterson relinquishing her claim to a s as her qualifying_child for see sec_152 miller v commissioner supra sec_1_152-4t a q a-3 temporary income_tax regs supra petitioner argues that the agi test of sec_152 should be used to determine which parent can claim a s as a qualifying_child petitioner’s reliance on that clause of sec_152 is misplaced as the provisions of sec_152 are applicable notwithstanding subsection c sec_152 a s is the qualifying_child and the dependent of ms peterson for therefore petitioner is not entitled to a dependency_exemption deduction for a s for ii head_of_household filing_status sec_1 imposes a special income_tax rate on an individual taxpayer who files a federal_income_tax return as a head_of_household sec_2 in pertinent part defines a head_of_household as an individual taxpayer who is unmarried as of the close of the taxable_year and is not a surviving_spouse and maintains as his home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a qualifying_child of the individual see also eg 128_tc_13 since we find above that a s is not petitioner’s qualifying_child for petitioner is not entitled to head_of_household filing_status petitioner’s proper filing_status is single for 5the legal definition of notwithstanding is despite in spite of black’s law dictionary 8th ed iii additional_child_tax_credit sec_24 provides a credit with respect to each qualifying_child of the taxpayer sec_24 defines the term qualifying_child as a qualifying_child of the taxpayer as defined in sec_152 who has not attained age the child_tax_credit may not exceed the taxpayer’s regular_tax_liability sec_24 where a taxpayer is eligible for the child_tax_credit but the taxpayer’s regular_tax_liability is less than the amount of the child_tax_credit potentially available under sec_24 sec_24 makes a portion of the credit known as the additional_child_tax_credit refundable as previously discussed a s was not petitioner’s qualifying_child for therefore petitioner is not entitled to the additional_child_tax_credit for conclusion for the reasons discussed herein petitioner is not entitled to a dependency_exemption deduction head_of_household filing_status or the additional_child_tax_credit for respondent’s determination is therefore sustained we have considered the parties’ arguments and to the extent not discussed herein we conclude the arguments to be irrelevant moot or without merit 6the credit is reduced by dollar_figure for each dollar_figure or fraction thereof by which an individual’s modified agi exceeds specified amounts not relevant herein see sec_24 to reflect the foregoing decision will be entered for respondent
